DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 07/25/2022 has been entered and made of record. This application contains 14 pending claims. 
Claims 1-4, 9, 10, 12, 14, 16-17 and 20 have been amended.
Claims 5, 11, 13, 15 and 18-20 are cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant’s arguments with respect to claim(s) all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “wherein the calculating the contact state of the electrical switch is performed by the second component” and 
Claim 3 recites “the calculating the contact state of the electrical switch is performed by the first component”.
However the specification appears to disclose the first and second components for acquiring input data while the third component to evaluate the contact state of the electrical switch (paragraph 0055-56)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the third component".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Andersen (US 6282499 hereinafter Andersen).

Regarding to claim 1, Andersen discloses a method for calculating a contact state of an electrical switch, the method comprising: 
collecting, by a first component of the electrical switch, first input values by at least one of measuring or evaluating at least one of a breaker status sensor signal or a trip alarm switch signal (fig. 1-2 shows trip module 58 which is a first component to receive a first input value 60 or manual trip signal); 
collecting, by a second component of the electrical switch, second input values (voltage and current sensors 32, 32’, 36 and A/D converter 40 to 44 then 48-56 the combination of 32, 32’, 34, 40 as second component); and 
calculating the contact state of the electrical switch from the first input values and the second input values (col. 3 lines 12-29 and col. 4 lines 40-59 discloses to determining contact wear of the CB).

Regarding to claim 17, Andersen discloses a system, comprising: 
an electrical switch, including a first component (fig. 1-2[58]) configured to collect first input values by at least one of measuring or evaluating at least one of a breaker status sensor signal or a trip alarm switch signal (fig. 1-2 shows trip module 58 which is a first component to receive a first input value 60 or manual trip signal); and 
a second component configured to collect first input values (fig. 1-2 shows a second component which is a combination of 32, 32’ and 34); 
and 
a third component (fig. 12[44- 56]) configured to calculate a contact state of the electrical switch.

Regarding to claim 2, as best understood, Andersen discloses the method of claim 1, further comprising: 
transmitting the first input values from the first component to the second component (fig. 1-2 shows the first input transfer to the second component via bus 34, 38 and 72); 
wherein the calculating the contact state of the electrical switch is performed by the second component (col. 3 lines 12-29 and col. 4 lines 40-59 discloses to determining contact wear of the CB).

Regarding to claim 3, as best understood, Andersen discloses the method of claim 1, further comprising: 
transmitting the second input values from the second component to the first component (fig. 1 shows the second input transfer to the first component via 60); wherein the calculating the contact state of the electrical switch is performed by the first component (col. 3 lines 12-29 and col. 4 lines 40-59 discloses to determining contact wear of the CB).

Regarding to claim 4, Andersen discloses the method of claim 1, further comprising: 
transmitting the first input values and the second input values from the first and second components to a third component of the electrical switch (fig. 1-2 shows the first input and second input to the third component which is the controller 44); 
wherein the calculating the contact state of the electrical switch is performed by the third component (col. 3 lines 12-29 and col. 4 lines 40-59 discloses to determining contact wear of the CB).

Regarding to claims 6, 12, 14 and 16, Andersen discloses the method of claims 1, 2, 3 and 4 respectively above, wherein the collecting of second input includes at least one of measuring or evaluating at least one of a current when the electrical switch disconnects, a rated current or a current when the electrical switch connects (fig. 1-2 shows the 32 for detect current when disconnects the switch and 32’ for detecting rated current ).

Regarding to claim 7, Andersen discloses the method of claim 1, wherein the first component is a communication module (Manual trips are initiated via either remotely issued commands, or locally issued commands. Remotely issued commands are received as a network command by the trip unit and then executed which indicates a communication module) and the second component is an electronic trip unit (combination of 44 and EEPROM 50 to store the trip limits or setting).

Regarding to claim 8, Andersen discloses the method of claim 4, wherein the third component is a data concentrator module arranged outside the electrical switch (fig. 12 shows 44, 48 -56 arranged outside the electrical switch 58).

Regarding to claim 9, Andersen discloses an electrical switch, comprising: the first component (58); and the second component (32, 32’ 36), wherein the contact state is calculated using the method of claim 1.

Regarding to claim 10, Andersen discloses a system, comprising: 
the electrical switch of claim 9; and 
a third component (44) to calculate the contact state of the electrical switch from the first input values and the second input values.

Regarding to claim 20, Andersen discloses the system of claim 17, further comprising: 
wherein the first component is configured to transmit the first input values to the third component (fig. 1-2 shows the first input value transmit to the third component which is the controller 44), and
wherein the second component is configured to transmit the second input values to the third component (fig. 1-2 shows the second input value transmit to the third component which is the controller 44).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863